

116 S3020 IS: Commitment to Veteran Support and Outreach Act
U.S. Senate
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3020IN THE SENATE OF THE UNITED STATESDecember 11, 2019Ms. Baldwin (for herself, Mr. Sullivan, Mr. Tester, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to enter into
			 contracts with States or to award grants to States to promote health and
			 wellness, prevent suicide, and improve outreach to veterans, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Commitment to Veteran Support and Outreach Act. 2.Authority for Secretary of Veterans Affairs to award contracts and grants to States to promote health and wellness, prevent suicide, and improve outreach to veterans (a)In generalChapter 63 of title 38, United States Code, is amended—
 (1)by redesignating sections 6307 and 6308 and sections 6308 and 6309, respectively; and (2)by inserting after section 6306 the following new section 6307:
					
						6307.Contracts and grants to promote
			 health and wellness, prevent suicide, and improve
			 outreach to veterans
 (a)PurposeIt is the purpose of this section to provide for assistance by the Secretary to States to carry out programs that promote health and wellness, strengthen the coordination, implementation, and evaluation of comprehensive veteran suicide prevention programs, and offer a high probability of improving outreach and assistance to veterans and the spouses, children, and parents of veterans, to ensure that such individuals are fully informed about, and assisted in applying for, any veterans and veterans-related benefits and programs (including State veterans programs) for which they may be eligible.
 (b)Contracts(1)The Secretary may enter into a contract with a State in order to carry out, coordinate, improve, or otherwise enhance health and wellness programs, comprehensive veteran suicide prevention programs, and outreach by the Department and the State (including outreach with respect to a State, county, or other local veterans program).
 (2)As a condition of entering into a contract with a State under paragraph (1), the Secretary shall require the State to submit to the Secretary a detailed plan for the use of any funds provided to the State pursuant to the contract and to meet the outcome measures developed by the Secretary under subsection (c)(4).
 (3)Each contract entered into with a State under this subsection to carry out an activity shall include a requirement that the State carry out the activity through—
 (A)the county veterans service officers of the State; or (B)if a county veterans service officer does not exist in the State or exists only in portions of the State, an appropriate State, local, or tribal entity as determined by the Secretary.
 (c)Grants(1)The Secretary may award a grant to a State to be used— (A)to carry out, coordinate, improve, or otherwise enhance—
 (i)health and wellness programs; (ii)comprehensive veteran suicide prevention programs;
 (iii)outreach activities; or (iv)activities to assist in the development and submittal of claims for veterans and veterans-related benefits; or
 (B)to increase the number of county veterans service officers serving in the State by hiring new, additional county veterans service officers.
 (2)A State that receives a grant under this subsection to carry out an activity described in paragraph (1)(A) shall carry out the activity through—
 (A)a county veterans service officer of the State; or (B)if a county veterans service officer does not exist in the State or exists only in portions of the State, an appropriate State, local, or tribal entity as determined by the Secretary.
 (3)(A)To be eligible for a grant under this subsection, a State shall submit to the Secretary an application therefor at such time, in such manner, and containing such information as the Secretary may require.
 (B)Each application submitted under subparagraph (A) shall include the following: (i)A detailed plan for the use of the grant.
 (ii)A description of the programs through which the State will meet the outcome measures developed by the Secretary under paragraph (4).
 (4)(A)The Secretary shall develop and provide to the recipient of a grant under this subsection written guidance on outcome measures, policies of the Department, and procedures for applying for grants under this section.
 (B)The Secretary shall review the performance of each State that receives a grant under this section and shall make information regarding such performance publicly available.
 (C)In the case of a State that is a recipient of a grant under this subsection that does not meet the outcome measures developed by the Secretary, the Secretary shall require the State to submit a remediation plan under which the State shall describe how and when it plans to meet such outcome measures. The Secretary must approve such plan before the Secretary may award a subsequent grant to that State under this subsection.
 (5)A grant under this subsection— (A)shall be used—
 (i)to expand existing programs, activities, and services;
 (ii)to hire new, additional county veterans service officers; or (iii)for travel and transportation to facilitate carrying out clause (i) or (ii); and
 (B)shall be used to supplement and not supplant State and local funding that is otherwise available.
 (6)A grant under this subsection may be used to provide education and training, including on-the-job training, for State, county, local, and tribal government employees who provide (or when trained will provide) veterans outreach services in order for those employees to obtain accreditation in accordance with procedures approved by the Secretary and, for employees so accredited, for purposes of continuing education.
 (7)A grant awarded under paragraph (1)(A) may be used to carry out, coordinate, improve, or otherwise enhance an activity carried out pursuant to a contract entered into under subsection (b).
 (d)County veterans service officer definedIn this section, the term county veterans service officer includes— (1)a local equivalent veterans service officer; and
 (2)a tribal veterans service officer or tribal veteran representative. (e)Funding(1)Amounts for the activities of the Department under this section shall be budgeted and appropriated through a separate appropriation account.
 (2)In the budget justification materials submitted to Congress in support of the Department budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31), the Secretary shall include a separate statement of the amount requested to be appropriated for that fiscal year for the account specified in paragraph (1).
								(f)Authorization
 of appropriationsThere is authorized to be appropriated to the Secretary for each of fiscal years 2020 through 2024, $50,000,000 to carry out this section..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 63 of such title is amended by striking the items relating to sections 6307 and 6308 and inserting the following new items:
				6307. Contracts and grants to promote
			 health and wellness, prevent suicide, and improve
			 outreach to veterans.6308. Outreach for eligible dependents.6309. Biennial report to Congress..